Not for Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit


No. 04-1237

                              VESTON VOLCY,

                                Petitioner,

                                      v.

                 JOHN ASHCROFT, ATTORNEY GENERAL,

                                Respondent.



              ON PETITION FOR REVIEW OF AN ORDER OF
                 THE BOARD OF IMMIGRATION APPEALS


                                   Before

                       Boudin, Chief Judge,
              Torruella and Howard, Circuit Judges.



     Veston Volcy on brief pro se.
     William C. Minick, Office of Immigration Litigation, Peter D.
Keisler, Assistant Attorney General, Civil Division and Christopher
C. Fuller, Senior Litigation Counsel, Office of Immigration
Litigation, on brief for respondent.



                           December 21, 2004
          Per Curiam.    Veston Volcy petitions for judicial review

of a decision by the Board of Immigration Appeals (BIA) that

affirmed without opinion the decision of an Immigration Judge (IJ)

denying Volcy's application for asylum, withholding of removal, and

relief under Article 3 of the United Nations Convention Against

Torture (CAT).   When the BIA affirms the IJ's decision without

rendering its own opinion, we review the IJ's decision as the

decision of the BIA.    Ymeri v. Ashcroft, 387 F.3d 12, 17 (1st Cir.

2004).   Upon consideration of the parties' briefs and the record,

we affirm.

          The IJ concluded that Volcy was not credible in his

claims of past persecution or fear of future persecution.        We

review the finding of credibility under a deferential substantial

evidence standard, Mendes v. INS, 197 F.3d 6, 13 (1st Cir. 1999),

and uphold a denial of asylum unless an applicant puts forth

evidence "so compelling that no reasonable factfinder could fail to

find the requisite fear of persecution."     INS v. Elias-Zacarias,

502 U.S. 478, 483-84 (1992).    "[T]he IJ must, if he or she chooses

to reject [the petitioner's] testimony as lacking credibility,

offer a specific, cogent reason for [the IJ's] disbelief." Gailius

v. INS, 147 F.3d 34, 47 (1st Cir. 1998) (internal quotation marks

and citation omitted).    The IJ's decision adequately details the

reasons for his disbelief, e.g., the discrepancies among Volcy's

various statements, the questionable validity of the KONAKOM ID


                                 -2-
card, and his skepticism whether it was likely that, as Volcy

claims, Volcy would be viewed as a threat to the government and

hunted and harmed for making statements about land reform.                       The

IJ's finding was sufficiently detailed and supported by substantial

evidence. Volcy's appellate brief does not effectively counter the

IJ's decision and neither his evidence below nor his arguments here

compel a conclusion contrary to that decision.

             Because   Volcy   does     not    satisfy   the    less      stringent

standard for asylum, a fortiori, he is unable to satisfy the test

for withholding of removal.         See Afful v. Ashcroft, 380 F.3d 1, 6

(1st Cir. 2004), petition for cert. filed (U.S. Nov. 3, 2004) (No.

04-7117).     Similarly, to obtain relief under CAT, Volcy must show

that it is more likely than not he would be tortured upon return to

his country, a higher burden of proof than an asylum claim, which

requires that he show a well founded fear of persecution. Settenda

v. Ashcroft, 377 F.3d 89, 94 (1st Cir. 2004).                 Volcy's appellate

brief makes no particular argument addressed to his CAT claim.                    In

any event, although we have rejected a per se rule that an adverse

credibility     determination      on   asylum    automatically        defeats    an

application under CAT, we have acknowledged that it would doom

some.    Settenda v. Ashcroft, 377 F.3d at 95.           This is such a case.

The IJ's adverse credibility finding effectively undermines any

part    of   Volcy's   testimony    that      could   serve    as   the   relevant

foundation for a successful claim under CAT.


                                        -3-
          Therefore, we affirm the decision denying the application

for asylum, withholding of removal, and relief under CAT. In light

of that affirmance, Volcy's renewed motion to stay removal pending

our consideration of this petition for review is denied as moot.




                               -4-